Case 7-21-cv-05654-PMH   Document 16   Filed in NYSD on 08/02/2021            Page 1 of 1




                                         Application granted.

                                         SO ORDERED.


                                         _______________________
                                         Philip M. Halpern
                                         United States District Court Judge

                                         Dated: White Plains, New York
                                                August 2, 2021
